Opinion by
Mb,. Chief Justice Sterrett,
By agreement of the parties, trial by jury was waived and the decision of this case was submitted to the learned president of the common pleas, who upon the facts found by him directed judgment in favor of the plaintiff for $1,467.15. His findings of fact together with his conclusions of law are set forth in the record and need not be repeated here.
The policy in suit provides, among other things, that it “ shall be void if the interest of the insured be not truly stated therein .... or if the interest of the insured be otherwise than unconditional and sole ownership.” The learned judge was asked to hold, as matter of law, that there had been such violation of these provisions of the policy that there could be no recovery thereon. This he refused to do ; and, in view of the facts, and for reasons suggested by him in support of his judgment we are not prepared to say there is any substantial error therein. We find nothing in the record that requires a reversal.
Plaintiff’s intestate, David Caldwell, acquired title to the property insured by sheriff’s deed in December, 1884. In January following he signed a paper recognizing the fact that George A. Port and three others had contributed to the purchase money of the property at the sheriff’s sale and agreeing that, when the property is sold or disposed of by him, he will distribute and pay to said contributors each Iris pro rata share of the proceeds. This declaration left the property in the hands of Caldwell, the sheriff’s vendee, with full power to sell or dispose of the same, as he might deem best, and account to the parties above referred to for their respective portions of the proceeds. In that way he held the legal title to the property and controlled the same until his death in April, 1893.
In January, 1891, when he applied to Mr. D’Armitt, defendant’s agent at Huntingdon where the property was located and where both the insured and the agent resided, for insurance on the buildings, said agent asked Caldwell “ who the title was in,” to which the latter replied: “ the title is in me, I have the deed.” D’Armitt further testified, in substance, that the rea*502son he asked this question was because he had information of a “ mixed ownership ” of the property. He did not say from whom he derived that information. If he knew, as he testified he did, that more than one person was interested in the property or the proceeds thereof, and desired to ascertain who they were, etc., he should have prosecuted his inquiry further by asking Caldwell who, if any one, other than himself, was interested in the property or the proceeds thereof; but, he did not do so. On receiving Caldwell’s answer which was directly responsive to his question, he appears to have been satisfied with the information thus communicated, viz: that the legal title to the property was in Caldwell and that he had the deed therefor; and thereupon, as he says, he wrote the policy in Caldwell’s name, individually delivered it to him and received the premium. In the circumstances attending the writing and delivery of the first policy, Caldwell doubtless believed, and was warranted in assuming, that everything was satisfactory to the company. In January, 1892, and again in 1893, the annual premiums were paid by plaintiff’s intestate, and the insurance was renewed in his name alone, as before, without any further information or inquiry by either party. The company, through its agent, previously knew that more than one person was interested in the property or the proceeds thereof, and nothing was ever said or done by the insured to indicate anything to the contrary. As was rightly found by the court below, the insured acted in entire good faith. Whatever mistake, or worse than mistake, was made in writing the policy in the name of the holder of the legal title alone, it is clearly chargeable, not to the insured, but to the company’s agent, and should be imputed to the company itself.
Where, at the time of issuing an insurance policy, the company knows that one of the conditions thereof is inconsistent with the facts, and the insured has been guilty of no fraud, the company is estopped from setting up the breach of said condition. The same rule prevails when the insurance company ought to have known the facts constituting the alleged breach: Wood on Ins. sect. 497; Peoples Ins. Co. v. Spencer, 53 Pa. 353.
Judgment affirmed.